IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NOS. AP-76,446, AP-76,447 & AP-76,448




EX PARTE STEPHEN MATTHEW BRODIE, Applicant




ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. 17866, 20125, & 22003
                        IN THE 6TH  DISTRICT COURT FROM LAMAR COUNTY




           Per curiam.
 
O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty and was
convicted in three causes for failure to comply with sex offender registration requirements.  He was 
sentenced to five years’ imprisonment for two of those causes and twenty months state jail for the
other.
            There is new evidence which shows Applicant’s actual innocence of the aggravated sexual
assault of a child that required Applicant to register as a sex offender. 
            This Court has granted relief based on actual innocence for the aggravated sexual assault of
a child.  (WR-27,486-05) Therefore, Applicant should not have been required to register as a sex
offender and is also actually innocent of these causes.  The State and the trial court both recommend
granting relief.  Applicant is entitled to relief.  Ex parte Elizondo, 947 S.W.2d 202, 209 (Tex. Crim.
App. 1996). 
            Relief is granted.  The judgments in Cause Nos. 17866, 20125, and 22003 in the Sixth 
Judicial District Court of Lamar County are set aside, and Applicant is remanded to the Lamar
County Sheriff to answer the charges against him.
            Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional
Institutions Division and Pardons and Paroles Division.
 
Delivered: November 10, 2010
Do Not Publish